Title: Abigail Adams to William Smith, 26 June 1798
From: Adams, Abigail
To: Smith, William


          
            
              Dear sir
              Philadelphia June 26 1798
            
            Since writing to You, respecting Thomas Welch, I have received last week a Letter from mr Adams which wholy discourages me from Sending any person abroad. he states certain difficulties which I do not see can be surmounted, certainely not, as it respects Thomas I cannot but regreet that I did not receive the Letter which is dated the last of Feb’ry sooner, that I might not have proposed the thing. I fear it will be a dissapointment to him, under his present situation. The President will give him an appointment in the Navy, or in the Army which is to be raised, which ever he may prefer— The Dr has applied for the place of Loan officers in case of mr Appletons death but it cannot be— private Friendship must not superceed the publick interest and confidence. it may lay in the P——ts power to promote him in his Profession. in that case he will not neglect him, but sir, could you advise to the other would the publick be satisfied with it?
            Inclosed are the last printed dispatches. the Letter from mr Gerry to the President, he has layd before Congress as you will see by the papers. I would not be in mr Gerrys coat, if the dispatches should reach before he gets out of France. He has too much Charity, to believe all things tho he hopes all things. he is doing more than duty, to stay— Will the orders given him to retire be better relishd by Talleyrand, when he finds “Millions for defence but not a sixpence for tribute” to be the voice of all true Americans? I am grieved for mrs Gerry, who will hear many harsh things Said, many things which mr Gerry does not deserve if he is caught, he will have little

compassion exercised towards him. it is an insult upon our Government to Chuse out whom Talleyrand pleased to treat with, but treat he will not, and cannot. that will Soon be put out of Question, for money tribute must be the terms—and the Cannons mouth must answer the Demand—
            Congress will—not rise sooner than the last year— my kind regards to / all Friends / Yours as ever
            
              Abigail Adams
            
          
          
            Mr Perkins at the Castle will be attended to. mr Perkins son in Law to mr Appleton is strongly recommended to fill his Fathers place
          
        